Citation Nr: 0422795	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  01-03 656	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

Entitlement to an increased evaluation of chondromalacia of 
the left knee, currently rated as 10 percent disabling.

Entitlement to an increased evaluation of chondromalacia of 
the right knee, currently rated as 10 percent disabling.

Entitlement to an increased evaluation of degenerative 
changes of the lumbar spine, currently rated as 10 percent 
disabling.

Entitlement to a higher initial evaluation of spondylosis of 
the cervical spine at C4-C5, currently rated as 0 percent 
disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to September 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 RO decision that denied the 
veteran's claims for increased ratings for chondromalacia of 
the right and left knees, and degenerative changes of the 
lumbar spine.  This matter also arises from an appeal from a 
January 2001 RO decision that granted the veteran's claim for 
service connection for spondylosis of the cervical spine at 
C4-C5, and assigned a 0 percent rating for such.  The veteran 
appeals to the Board for higher evaluations for the 
aforementioned disabilities.

In September 2003, the veteran provided sworn testimony at a 
hearing held in Montgomery, Alabama, before the undersigned 
Acting Veterans Law Judge.   

It is noted that additional claims regarding post-traumatic 
stress disorder, tinea versicolor and skin tags have not been 
developed for appellate review and are not presently before 
the Board. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

It is noted that since a statement of the case (SOC) was 
issued in January 2001 (with regard to his claim for 
increased ratings for knee and back disabilities) and April 
2002 (with regard to his claim for a higher initial 
evaluation for a cervical spine disability), a voluminous 
amount of evidence has been received at the RO.  This 
evidence is relevant.  In these circumstances, because the 
last SOC was prepared before the receipt of additional 
evidence, a supplemental statement of the case (SSOC) will be 
furnished to the veteran as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  As such, this appeal must be 
returned for consideration and the issuance of an SSOC.  

In addition, during the course of the veteran's hearing, he 
related that a number of physicians were treating him for his 
knee, back, and neck problems.  On remand, outstanding 
medical records must be obtained.

Finally, it is noted that the veteran's most recent VA 
examination was in March 2000, over four years ago.  On 
remand, the veteran should be scheduled for new VA 
examinations so that the current severity of his conditions 
can be ascertained.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  Review the claims file and ensure 
that all notification and assistance 
required by the Veterans Claims 
Assistance Act (VCAA) is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002). 

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for neck, back and knee 
problems since 2000.  After obtaining 
the appropriate release forms, obtain 
records (not already on file) from each 
health care provider to include:  the VA 
facility in Montgomery, Alabama; Dr. 
Mary Barrow of Prattville, Alabama; Dr. 
Cheateau (sic) of Pensacola, Florida; 
and Dr. John Hackman, Dr. Jakes, Dr. 
Barrow, and Dr. Holt of Montgomery, 
Alabama.  

3.  The RO should schedule VA 
orthopedic examinations to determine 
the nature and severity of the 
veteran's service-connected cervical 
spine, lumbosacral spine and knee 
disabilities.  All indicated tests 
should be completed including X-ray, 
range of motion, and any neurological 
studies.  All objective evidence of 
pain or functional loss due to pain 
should be identified.  The examiner 
should specifically address whether it 
is at least as likely as not that pain 
could significantly limit functional 
ability during flare-ups, and/or 
whether there is any weakened movement, 
excess fatigability or incoordination 
due to any of these service-connected 
orthopedic disabilities.  A complete 
rationale should be provided for any 
opinion provided.  The claims folder, 
including all records obtained pursuant 
to the above request must be provided 
to the examiner in conjunction with the 
examination.  

4.  Upon completion of the above 
action, the claims should be reviewed 
in their entirety.  If the claims 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  
Thereafter, the case should be returned 
after compliance with requisite 
appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


